Cite as 2022 Ark. 221
                SUPREME COURT OF ARKANSAS
                                               Opinion Delivered   December 8, 2022
IN RE SUPREME COURT
COMMITTEE ON THE
UNAUTHORIZED PRACTICE OF
LAW




                                      PER CURIAM

       Zachary W. Morrison of Lake City, First Congressional District, and Mark Hunt of

Malvern, at-large position, are appointed to the Committee on the Unauthorized Practice

of Law for two-year terms to expire on December 31, 2024. Chad Brown of Little Rock,

Second Congressional District; Jenny Holt Teeter of Little Rock, Second Congressional

District; and John P. Talbot of Pine Bluff, Fourth Congressional District, are appointed to

the Committee on the Unauthorized Practice of Law for three-year terms to expire on

December 31, 2025. The court thanks them for accepting appointment to this important

committee.

       The court expresses its gratitude to Bishop Gary E. Mueller, Faye Shepherd, J.T.

Skinner, Phillip A. Stone, and William A. Waddell, Jr., whose terms have expired, for their

years of valuable service to the committee.